ACCEPTED
                                                                                                             01-14-00906-CV
                                                                                                  FIRST COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                        6/16/2015 2:10:22 PM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                      CLERK

                                                   Lauren B. Harris              1000 Main Street, 36th Floor
                                                   Partner                            Houston, Texas 77002
                                                   BOARD CERTIFIED                       (713) 226-6000 TEL
                                                                                        (713) 228-1331 FAX
                                                   CIVIL APPELLATE LAW
                                                                                        porterhedges.com
                                                   TEXAS BOARD OF                    FILED IN
                                                   LEGAL SPECIALIZATION
                                                   (713) 226-6624 Phone
                                                                              1st COURT OF APPEALS
                                                   (713) 226-6224 Fax             HOUSTON, TEXAS
                                                   LHarris@porterhedges.com
                                                                              6/16/2015 2:10:22 PM
                                                                              CHRISTOPHER A. PRINE
                                          June 16, 2015                               Clerk


                                                                                               000550-0021
                                                                                               000550-0026
Via Electronic Service


Clerk, First Court of Appeals
301 Fannin
Houston, Texas 77002

       Re:     Cause No.: 01-12-00906-CV; John Moore Services, Inc. and John Moore
               Renovation, LLC v. The Better Business Bureau of Metropolitan Houston, Inc.
                     and
               Cause No.: 01-14-00687-CV; The Better Business Bureau of Metropolitan
               Houston Education Foundation, et al. v. John Moore Services, Inc., et al.

Dear Mr. Prine:

         On April 1, 2015, the Court entered an order referring the above-referenced cases to
mediation. The mediation is presently scheduled for June 29, 2015. In the court’s order, it also
tentatively set the 01-14-00906-CV case for oral argument on June 30, 2015 should oral
argument be granted. Given the proximity of the tentative setting, can you please advise whether
the Court intends for the parties to present oral argument on that date if the parties are unable to
settle their dispute at mediation?

        Should the Court decide that oral argument would be appropriate at a later date, I would
like to advise the Court that I will be out of the country on a family vacation from July 25th
through August 9, 2015. It would be greatly appreciated if any potential argument setting did not
fall within that two week time frame.

       Please feel free to contact me should you have any questions.

                                              Very truly yours,

                                              /s/ Lauren B. Harris

                                              Lauren B. Harris


LBH/cld
The Honorable Christopher A. Prine
June 16, 2015
Page 2




cc:     Douglas Pritchett   (Via electronic service)
        Jeffrey R. Elkin    [Firm]




4982708v1